DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second visual display stand and its features claimed in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 30 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the limitation “the at least one connector panel” in line 6, is unclear. There is insufficient antecedent basis for this limitation in the claim.
It is unclear whether reference is being made to at least one connector of line 4 or to an additional connector.
For the purpose of examination, the Examiner will interpret this as a reference to “the at least one connector” of line 4.
Claims 20-22 depending from claim 19 are therefore also rejected.

Regarding claim 20 the limitation “the length” in line 3 is unclear. It is unclear whether reference is being made to the length of the visual display or the length of the base plan. For the purpose of examination, the Examiner will interpret this as “the length of the visual display”.

Regarding claim 30 the limitation “a vertical support surface” in line 5 is unclear. 
It is unclear whether reference is being made to the vertical support surface of line 3 or to an additional vertical support surface. 
For the purpose of examination, the Examiner will interpret this as “the vertical support surface” mentioned in line 3.

Regarding claim 38, the limitation “the first member” in line 1, is unclear. There is insufficient antecedent basis for this limitation in the claim.
It is unclear whether reference is being made to a first member that lacks antecedent basis or to the visual display stand member of claim 36.
For the purpose of examination, the Examiner will interpret this as “the visual display stand member” of claim 36.
Further, the limitation “the member” in line 4 is unclear. It is unclear whether reference is being made to the first member or to the visual display stand member.
For the purpose of examination, the Examiner will interpret this as the visual display stand member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 12-14, 18, 23-28 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang CN 106195567A.


    PNG
    media_image1.png
    772
    846
    media_image1.png
    Greyscale

Regarding claim 1, Chang CN 106195567A discloses a visual display stand (in Fig. 1), comprising: 
a first member (5) comprising 
(i) a horizontal base section (base 5) defining a base plane (base plane of 5) having a length (5L in annotated Fig. 2) along a first axis (axis along 5L in annotated Fig. 2) and a width (5W in annotated Fig. 2) along a second axis (axis along 5W in annotated Fig. 2), and 
3 in Fig. 1) that is spaced apart from the horizontal base section (5) along the second axis and extends away from the base plane at an angle greater than 0 degrees and no more than 90 degrees relative to the base plane (base plane of 5 as depicted in Fig. 1); and 
a second member (2/8/13/14 in Fig. 1) comprising a first surface (14 in Fig. 3) that engages the vertically extending section (3) and a second base surface (base surface of 1) that is coplanar with the base plane (base plane of 5 as depicted in Fig. 6).

Regarding claim 2, Chang discloses the visual display stand of claim 1, wherein the base plane length (5L) is greater than the base plane width (5W), and the first member (5) has a thickness that is less than about 10 percent of the width of the base plane (base plane of 5 as depicted in annotated Fig. 2).

Regarding claim 3, Chang discloses the visual display stand of claim 1, wherein the first member (5) has a first side (5a in annotated Fig. 2) and a second side (5b in annotated Fig. 2), 
the second member (2/8/13/14) first surface (14) engages the vertically extending section (3) of the first member (5) on the second side (5b) of the first member (5), and 
the visual display stand (stand of Fig. 1) further comprises a transition section (3a in annotated Fig. 2) between the horizontal base section (5) and the vertically extending section (3), 


Regarding claim 4, Chang discloses the visual display stand of claim 1, wherein the vertically extending section (3) extends away from the horizontal base section (5) along the second axis (axis along 5W in annotated Fig. 2).

Regarding claim 5, Chang discloses the visual display stand of claim 1, wherein the angle is from about 40 degrees to about 60 degrees (as depicted in Fig. 6).

Regarding claim 6, Chang discloses the visual display stand of claim 1, wherein the angle is about 90 degrees (as depicted in Fig. 6).


    PNG
    media_image2.png
    735
    751
    media_image2.png
    Greyscale

Regarding claim 8, Chang discloses the visual display stand of claim 1, wherein the second member (2/8/13/14) has a width (w in zoomed in annotated Fig. 2) along the first axis (axis along 5L) that is less than about ten percent of the base plane width (5W) along the second axis (axis along 5L).

Regarding claim 9, Chang discloses the visual display stand of claim 1, further comprising at least one display connector (4 in Fig. 1) connected to the vertically extending section (3) of the first member (5), wherein the at least one display connector (4) extends away from the vertically extending section (3) of the first member (5) in a direction perpendicular to the base plane (plane of 5 as depicted in Fig. 6).

Regarding claim 12, Chang discloses the visual display stand of claim 1, wherein the first member (5) is integrally formed as a single piece (as depicted in Fig. 1).

Regarding claim 13, Chang discloses the visual display stand of claim 1, wherein the first member (5) has a height (height of 5) along a height axis perpendicular to the base plane (plane of 5), and the second member (1/2) has a height along the height axis that is no less than the height of the first member (5) along the height axis (as depicted in Fig. 6).

Regarding claim 14, Chang discloses the visual display stand of claim 1, wherein the second member (1/2) has a cable channel (through 21 in Fig. 4 and 20 in Fig. 1).

Regarding claim 18, Chang discloses the visual display stand of claim 1, wherein the second member (1/2) is located at a mid-point of the first member (5) horizontal base along the first axis (axis along 5L as depicted in annotated Fig. 2).

Regarding claim 23, Chang discloses a visual display system, comprising: 
a visual display (display not shown see last two lines of pg. 3 which indicate a display mounted on a display mounting member 4); and 
a visual display stand member (stand of Fig. 1 and 6), comprising 
(i) a horizontal base section (5) defining a base plane (plane of 5) having a length (5L in annotated Fig. 2) along a first axis (axis along 5L in annotated Fig. 2) and a width (5W) along a second axis (axis along 5W in annotated Fig. 2), and 
(ii) a vertically extending section (3) that is spaced apart from the horizontal base (5) section along the second axis (axis along 5W in annotated Fig. 2) and extends away from the base plane (plane of 5) at an angle greater than zero degrees and no more than 90 degrees relative to the base plane (as depicted in annotated Fig. 2 and in Fig. 6), 
wherein the visual display stand member (stand of Fig. 1 and 6) is attached to the visual display (display not shown) such that the horizontal base plane (plane of 5) and the visual display (display not shown) are spaced apart along a third axis perpendicular to the base plane (plane of 5), and along the second axis (axis along 5W in annotated Fig. 2).

Regarding claim 24, Chang discloses the visual display system of claim 23, wherein the base plane length (5L) is greater than the base plane width (5W), and the visual display stand member (stand of Fig. 1 and 6) has a thickness (thickness of 5) that 

Regarding claim 25, Chang discloses the visual display of claim 23, wherein the visual display (display not shown) has a first side comprising a screen (inherent screen of display not shown) and a second side (back of display coupling to mount 4) opposite the screen, and the visual display stand member (stand of Fig.1 and 6) comprises a transition section (3a in annotated Fig. 2) between the horizontal base section (5) and the vertically extending section (3), wherein the transition section (3a) is concave when facing the first side of the visual display (display not show).

Regarding claim 26, Chang discloses the visual display stand of claim 23, wherein the vertically extending section (3) extends away from the horizontal base section (5) along the second axis (axis along 5W).

Regarding claim 27, Chang discloses the visual display of claim 23, wherein the angle is from about 40 degrees to about 60 degrees (as depicted in Fig. 6).

Regarding claim 28, Chang discloses the visual display of claim 23, wherein the angle is about 90 degrees (as depicted in Fig. 6).

Regarding claim 30, Chang discloses the visual display of claim 23, wherein the visual display system has a supported configuration (where the display is mounted to a 

Regarding claim 31, Chang discloses the visual display system of claim 30, wherein the vertically extending section (3) has a length and width defining a plane (plane of 3b), and the visual display stand (stand of Fig. 6) does not include a component that applies a force against the vertically extending section with a component orthogonal to the plane (as depicted in annotated Fig. 2).

Claim(s) 36-41 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi US 20180110145.


    PNG
    media_image3.png
    770
    853
    media_image3.png
    Greyscale

Regarding claim 36, Choi US 20180110145 discloses (a structure that would follow steps of) a method of supporting a visual display (110 in Fig. 6), comprising: 
providing a visual display (110 in Fig. 6) having a first side comprising a screen (111 in Fig. 6) and a second side (113 in Fig. 5) opposite the screen; 
connecting a visual display stand member (120 in Fig. 6) to the visual display (110), wherein the visual display stand member (120) comprises 
(i) a horizontal base section (121 in Fig. 6) defining a base plane (plane of 121 in Fig. 6) having a length (L in annotated Fig. 2) along a first axis (axis along L in annotated Fig. 2) and a width (W in annotated Fig. 2) along a second axis (axis along W in annotated Fig. 2), and 
(ii) a vertically extending section (128 in Fig. 2) that is spaced apart from the horizontal base section (121) along the second axis (axis along W in annotated Fig. 2) and extends away from the base plane (plane of 121) at an angle greater than zero degrees and no more than 90 degrees relative to the base plane (plane of 121 as depicted in annotated Fig. 2); and 
positioning the visual display (110) such that the second side (113) of the visual display (110) abuttingly engages a wall (101 as depicted in Fig. 6), the visual display stand member (120) rests on a support surface (surface of 102 as depicted in Fig. 6), and the vertically extending section (128) is between the base plane (plane of 121) and the screen (111) in a direction away from the wall (101) along the second axis (axis along W as depicted in Fig. 6).

Regarding claim 37, Choi discloses (a structure that would follow steps of) the method of claim 36, wherein the base plane (plane of 121) length (L) is greater than the base plane (plane of 121) width (W as depicted in annotated Fig. 2), and the visual display stand member (120) has a thickness (T in annotated Fig. 2) that is less than about 10 percent of the width (W) of the base plane (plane of 121).

Regarding claim 38 (as best understood), Choi discloses (a structure that would follow steps of) the method of claim 36, wherein the first member (120) has a first side (side of 120 opposite 124 in Fig. 2) and a second side (side of 120 at 124 in Fig. 2), 

Regarding claim 39, Choi discloses (a structure that would follow steps of) the method of claim 36, wherein the vertically extending section (128) extends away from the horizontal base section (121) along the second axis (axis along W, as 128 has a width that extends for a first end away from the wall 101 to an end towards the wall and away from 121 along W).

Regarding claim 40, Choi discloses (a structure that would follow steps of) the method of claim 36, wherein the angle is from about 40 degrees to about 60 degrees (as the curved portion of 128 in Fig. 2 and 3 extends at an angle that falls within that range as depicted in Fig. 2 and 3).

Regarding claim 41, Choi discloses (a structure that would follow steps of) the method of claim 36, wherein the angle is about 90 degrees.

Regarding claim 43, Choi discloses (a structure that would follow steps of) the method of claim 36, wherein the vertically extending section (128) has a length along the first axis (axis along L in annotated Fig. 2), a width orthogonal to the first axis, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 37 above.

Regarding claim 42, Choi discloses (a structure that would follow steps of) the method of claim 37.
Choi does not explicitly disclose that the thickness is from about 2 mm to about 8 mm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the thickness of Choi and have it be from about 2 mm to about 8 mm, in order to provide desired thickness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 7, 10-11, 16-17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1, 2 and 24 above.

Regarding claim 7, Chang discloses the visual display stand of claim 2.
Chang does not explicitly disclose wherein the thickness is from about 2 mm to about 8 mm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the thickness of Chang and have it be from about 2 mm to about 8 mm, in order to provide desired thickness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 10, Chang discloses the visual display stand of claim 1.
Chang does not explicitly disclose wherein the first member comprises a metal.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select a material such as Aluminum and have the first member comprises a metal, in order to provide a sturdy and light weight member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 11, Chang discloses the visual display stand of claim 10, wherein the metal has a density of less than about 4 g/cm3 (inherent property of aluminum).

Regarding claim 16, Chang discloses the visual display stand of claim 1, wherein the vertically extending section (3) has a height along a height axis perpendicular to the base plane (plane of 5 as depicted in Fig. 6).
Chang does not explicitly disclose that the height is from about 60mm to about 100mm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the height of the vertically extending section of Chang and have it be from about 60mm to about 100mm, in order to provide desired elevation, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, Chang discloses the visual display stand of claim 1, wherein the stand has a width (1W in annotated Fig. 2) along the second axis.
Chang does not explicitly disclose wherein the width is from about 200 mm to about 300 mm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the width of Chang 

Regarding claim 29, Chang discloses the visual display of claim 24.
Chang does not explicitly discloses wherein the thickness is from about 2 mm to about 8 mm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the thickness of Chang and have it be from about 2 mm to about 8 mm, in order to provide desired thickness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, in view of Tseng US 20160239045.

Regarding claim 19, Chang discloses a supported visual display system, comprising: 
a visual display (display mounted to 4 not shown as 4 is a display bracket) comprising a first side having a screen, a second side opposite the first side, and a bottom; and 

wherein the at least one connector panel (4) engages the visual display (display not shown).
Chang does not explicitly disclose the visual display bottom having at least one slot wherein the at least one connector panel engages the at least one slot.
However, Tseng US 20160239045 discloses (in Fig. 6-7) a visual display (220/240) comprising a first side having a screen (screen of 220), a second side opposite the first side, and a bottom (bottom of 220/240) having at least one slot (slot receiving 230 as depicted in Fig. 6-7); and a stand (210) further comprising at least one connector (230) extending along a third axis perpendicular to the base plane (base plane of 210), 
wherein the at least one connector panel (230) engages the at least one slot (slot receiving 230 as depicted Fig. 6-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the bottom of the visual display of Chang include at least one slot, wherein the at least one connector panel engages the at least one slot, as taught by Tseng, in order to mount the display to the stand.

Regarding claim 20, Chang in view of Tseng disclose the supported visual display system of claim 19, wherein the visual display (220/240 of Tseng) has a length along the first axis (axis along L in annotated Fig. 2 of Chang), a thickness (thickness of 
Chang in view of Tseng does not explicitly disclose that the thickness is no more than about ten percent of the length and no more than about ten percent of the width.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the thickness of Chang in view of Tseng and have it be no more than about ten percent of the length and no more than about ten percent of the width, in order to provide desired thickness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, in view of Clarivate Analytics KR 200486825Y1 (hereinafter referred to as Park).

Regarding claim 32, Chang discloses the audio-visual system, comprising: a visual display system comprising a visual display and the visual display stand of claim 1; 
Chang does not explicitly disclose at least one speaker, wherein the first member is removably attached to the at least one speaker.
However, Park discloses (in Fig. 1-3) at least one speaker (100/110), wherein a first member (130) is removably attached to the at least one speaker (100/110 as depicted in Fig. 1-3).


Regarding claim 33, Chang in view of Park discloses the audio-visual system of claim 32, wherein the at least one speaker (100/110 of Park) comprises a sound bar (100/110 of Park) having a top (top of 100/110 in Fig. 2 of Park) and a bottom (bottom of 100/110 in Fig. 2 of Park).
Chang in view of Park does not explicitly disclose and the bottom of the sound bar engages the horizontal base section of the first member.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange part such that the guide groove 122 and guide protrusion 132 of Park respectively on the bottom the sound bar and the horizontal base section of the first member and have the bottom of the sound bar engage the horizontal base section of the first member, in order to insure that the sound bar is oriented towards the user, as such a modification would not have modified the operation of the device, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 34, Chang in view of Park discloses the audio-visual system of claim 33, wherein the bottom of the sound bar (100/110 of Park) comprises a recessed 

Regarding claim 35, Chang in view of Park discloses the audio-visual system of claim 34, wherein when the recessed surface (122 of Park) cooperatively engages the first member (5 of Chang), and the sound bar bottom is placed on a support surface, the horizontal base section (base of 5 of Chang) of the first member is covered.
Chang in view of Park does not explicitly disclose that the horizontal base section of the first member is concealed from view.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the sound bar, such that the horizontal base section of the first member is concealed from view, in order to provide a bigger sound bar, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 14, a combination of limitations that “wherein the second member has a display connector comprising part of the channel and extending above the first surface of the second member along a height axis perpendicular to the base plane”.  

Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 19, a combination of limitations that “wherein the second member has a cable channel, and the second side of the visual display has a cable channel, and when the visual display stand is in an installed condition on the visual display, the cable channel in the second side of the visual display is aligned with and in communication with the cable channel of the second member, such that a plurality of cables may pass through the second member”.  

Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 19, 

None of the reference art of record discloses or renders obvious such a combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh US 20160050785 Fig. 1D discloses a visual display system with a stand having an angle vertically extending section;
Huang US 20160143160 Fig. 2 discloses a display stand with two stands;
Caldes US 20140294215 Fig. 4 and 14, Sculler US 20140270910 Fig. 3, discloses an audio visual system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841